DETAILED ACTION
The following Non-Final office action is in response to application 16/879,219 filed on 5/20/2020. Examiner notes CIP relationship to application number 16714966 filed 12/16/2019. IDS filed 5/20/2020 and 10/6/2021 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, non-transitory computer readable medium and system). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a process (reciting a “method”). Claims 9-14 are directed toward the statutory category of an article of manufacture (reciting a “non-transitory machine-readable storage device”). Claims 16-20 directed toward the statutory category of a machine (reciting a “system”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting identifying a set of one or more distributions within a series of days; sorting all demands of a first priority level occurring in the series of days by ascending order of size of the demand; for each demand of the first priority level in sorted order,(a) selecting an initial distribution during which the demand is scheduled to be fulfilled from the set of distributions, (b) generating one of (i) an indication that the demand can be completely fulfilled, and (ii) an indication that the demand cannot be fulfilled, based on size of the demand and amount of supply available for assignment in the initial distribution and all previous distributions preceding the initial distribution. The claims are considered abstract because these steps recite organizing human activity like fundamental economic principles or practices (including hedging, insurance, mitigating risk). The claims recite identifying 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor; a memory operably connected to the processor; Oracle Matter No.81ORA200021-US-NPDocket No. ORA200021 (0-531)ORACLE CONFIDENTIALa non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions; automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).
Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, non-transitory computer-readable medium, and systems for minimizing unmet demand to include “identifying a set of one or more distributions within a series of days; sorting all demands of a first priority level occurring in the series of days by ascending order of size of the demand; for each demand of the first priority level in sorted order,(a) selecting an initial distribution during which the demand is scheduled to be fulfilled from the set of distributions, (b) generating one of (i) an indication that the demand can be completely fulfilled, and (ii) an indication that the demand cannot be fulfilled, based on size of the demand and amount of supply available for assignment in the initial distribution and all previous distributions preceding the initial distribution; and automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand.” The closest prior art found to be relevant is the Hanrahan, US 20040133458 A1, “Hanrahan”. Hanrahan discloses a method and system for creating a distribution schedule. Hanrahan uses a ruleset that may prioritize supply and sort the selected supply objects by quantity (paragraph 58). While similar to the second step of the independent claims, this is in contrast to the present application which sorts the demand by size, pertaining to a priority level. Further, Hanrahan fails to disclose automatically arranging a graphical representation of a schedule of  met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand (see figure 1 of applicant’s drawings illustrating the graphically representation of a schedule of supplies, the met demands indicated by circles with a continuous outline and unmet demands indicated by circles with a dashed outline. The additional references Examiner found to be relevant but unable to be relied on to disclose the features of the independent claims are Klett et all, US Patent No. 7,610,212 B2, “Klett”, Jenkins et al, US Publication No. 2002/0188499 A1, “Jenkins”, and Shekar et al, US Publication No. 2003/0208392 A1, “Shekar”. The relevant prior art references individually and as a combination fail to disclose automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand of the present independent claims. 
		
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040133458 A1; US Patent No. 7,610,212 B2; US Publication No. 2003/0208392 A1; US Publication No. 2002/0188499 A1; Li et al, A General Framework for Unmet Demand Prediction in On-Demand Transport Services, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.